NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 28 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICKY RIVERA,                                   No. 21-15853

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01817-AWI-BAM

 v.

DAVE DAVEY, Warden; M.                          MEMORANDUM*
ROBICHEAUX; ED CRIANE; S.M.V.
CHAPOLEUN,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      California state prisoner Ricky Rivera appeals pro se from the district court’s

judgment dismissing for failure to exhaust administrative remedies his 42 U.S.C.

§ 1983 action alleging violation of his free-exercise rights. We have jurisdiction



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Albino v. Baca, 747 F.3d 1162,

1171 (9th Cir. 2014) (legal rulings on exhaustion); Thompson v. Paul, 547 F.3d

1055, 1058 (9th Cir. 2008) (dismissal under Fed. R. Civ. P. 12(b)(6)). We affirm.

      The district court properly dismissed Rivera’s action because it was clear

from the face of Rivera’s operative complaint that Rivera failed to exhaust

available administrative remedies prior to filing suit. See Woodford v. Ngo, 548

U.S. 81, 90 (2006) (“[P]roper exhaustion of administrative remedies . . . means

using all steps that the agency holds out, and doing so properly (so that the agency

addresses the issues on the merits).” (citation and internal quotation marks

omitted)); Albino, 747 F.3d at 1169 (where a failure to exhaust is clear from the

face of the complaint, a district court may dismiss for failure to state a claim).

      The motion to file a late reply brief is denied as unnecessary. The reply

brief has been filed and considered.

      AFFIRMED.




                                           2                                    21-15853